Opinion of the coubt by
JUDGE BURNAM
— Reversing.
In this action we are asked to determine whether the fiscal court of Daviess county can levy and collect a poll tax for the benefit of the county from the inhabitants of *146Whitesville, a town of the sixth class, located in its borders, whose municipal authorities have also levied a poll tax of $1.50 upon the citizens thereof, thus requiring them to pay a double poll tax — one to Ihe town, and the other to the county. The appellees, citizens of Whitesville, applied to the county court, under section 4250 of the Kentucky Statutes, for exoneration from the payment of the poll tax so levied by the county. Upon hearing of the motion, the county court refused to grant the relief sought. Thereupon appellees appealed to the circuit court, by whom it was adjudged that the male inhabitants of Whitesville could not he compelled to pay a poll tax both to the county and the towm. and exonerated them from the payment of the county poll tax.
Section 180 of the Constitution provides: “The General Assembly may authorize the counties, cities or towms to levy a poll tax not exceeding $1.50 per head.” And pursuant to this constitutional provision the General Assembly has expressly authorized “counties and cities of the first, second, third, fourth, fifth and towms of the sixth class to impose and collect from every male inhabitant over the age of twenty-one years an annual poll tax not exceeding' $1.50.” The contention of appellees is based upon the use of the disjunctive, “or,” instead of the conjunctive, “and,” between the words “cities” and “towns” in the constitutional provision. Previous to the adoption of the present Constitution, there was no restriction upon the power of the Legislature to levy taxes; and, by its authority, counties, cities, towms and other municipalities levied what appeared to be excessive poll taxes. The only purpose or effect of the section of the Constitution is to limit the amount of such tax which might be levied! by counties, cities or towns to not exceeding $1.50. If it were *147otherwise, It would be a race between the county and each incorporated town thereof as to which corporation would make the first levy, thus barring the other from collecting a double poll tax. The citizens of Whitesville are as much interested in maintaining the county government of Daviess county as citizens of the county residing outside of Whitesville. They enjoy advantages which are not shared by their fellow citizens residing outside of the city or town, hnd they necessarily have to pay therefor; but this does not exonerate them from their share of the burden of maintaining the county government, which has advantages they equally enjoy.
Appellees also seek to escape liability for the payment of the poll tax levied by the county under section 1851 of the Kentucky Statutes, on the ground that they are separated by their act of incorporation from the remainder of the county for governmental purposes. A similar contention was mide in the case of Joyce v. Stone Co. (23 R., 1201) 64 S. W., 912, and in Richardson v. Boske (111 Ky., 893) (23 R., 1209) 64 S. W., 919, in which cases it was held that cities and towns were bound to pay their proportional part of the expenses of both the county and city. The section, however, hais no application to cities which are only separated from the county for governmental purposes by tbeir acts of incorporation. Under the Constitution and enactments of the Legislature, a county, through its fiscal court, can levy an ad valorem tax within the constitutional limitations on all property in the county for county purposes, whether situated in the county, outside of cities and towns,, or in them, and, in the same way, may levy a poll tax for fhe same purpose upon citizens both inside and outside of cities or towns located therein.
For the reasons indicated, the judgment is reversed, and the cause remanded for proceedings consistent herewith.